 

EXHIBIT 10(iii)(j)

 

November 26, 2003

 

Exxon Mobil Corporation

Extended Provisions for Restricted Stock Agreements

 

1.   Effective Date and Issuance of Restricted Stock. If Grantee completes,
signs, and returns the signature page of this Agreement to the Corporation in
Dallas County, Texas, U.S.A. on or before March 12, 2004, this Agreement will
become effective the date the Corporation receives and accepts the signature
page in Dallas County, Texas, U.S.A. After this Agreement becomes effective, the
Corporation will, subject to paragraph 5, issue to Grantee, on a restricted
basis as explained below, the number of shares of the Corporation’s common stock
specified on the signature page.

 

2.   Conditions. If issued, the shares of restricted stock will be subject to
the provisions of this Agreement, and to such regulations and requirements as
the administrative authority of the Program may establish from time to time. The
shares will be issued only on the condition that Grantee accepts such
provisions, regulations, and requirements.

 

3.   Restrictions and Risk of Forfeiture. During the applicable restricted
periods specified in paragraph 4 of this Agreement,

 

  (a)   the shares under restriction may not be sold, assigned, transferred,
pledged, or otherwise disposed of or encumbered, and any attempt to do so will
be null and void; and

 

  (b)   the shares under restriction may be forfeited as provided in paragraph
6.

 

4.   Restricted Periods. The restricted periods will commence at issuance and,
unless the shares have been forfeited earlier under paragraph 6, will expire as
follows, whether or not Grantee is still an employee:

 

  (a)   with respect to 50% of the shares, on November 26, 2008; and

 

  (b)   with respect to the remaining shares, on the later to occur of

 

  (i)   November 26, 2013, or

 

  (ii)   the first day of the calendar year immediately following the year in
which Grantee terminates; except that

 

  (c)   the restricted periods will automatically expire with respect to all
shares on the death of Grantee.

 

5.   No Obligation to Issue Restricted Stock. The Corporation will have no
obligation to issue the restricted stock and will have no other obligation to
Grantee with respect to the subject matter of this Agreement if Grantee fails to
complete, sign, and return the signature page of this Agreement on or before
March 12, 2004. In addition, whether or not Grantee has completed, signed, and
returned the signature page, the Corporation will have no obligation to issue
the restricted stock and will have no other obligation to Grantee with respect
to the subject matter of this Agreement if, before the shares are actually
issued:

 

  (a)   Grantee terminates (other than by death) before standard retirement time
within the meaning of the Program, except to the extent the administrative
authority of the Program determines Grantee may receive restricted stock under
this Agreement; or

 

  (b)   Grantee is determined to have engaged in detrimental activity within the
meaning of the Program; or

 

  (c)   Grantee fails to provide the Corporation with cash for any required
taxes due at issuance of the shares, if Grantee is required to do so under
paragraph 7.

 

6.   Forfeiture of Shares After Issuance. Until the applicable restricted period
specified in paragraph 4 has expired, the shares under restriction will be
forfeited or subject to forfeiture in the following circumstances:

 

  (a)   Termination. If Grantee terminates (other than by death) before standard
retirement time within the meaning of the Program, all shares for which the
applicable restricted periods have not expired will be automatically forfeited
and reacquired by the Corporation as of the date of termination, except to the
extent the administrative authority determines Grantee may retain restricted
stock issued under this Agreement.

 

  (b)   Detrimental activity. If Grantee is determined to have engaged in
detrimental activity within the meaning of the Program, either before or after
termination, all shares for which the applicable restricted periods have not
expired will be automatically forfeited and reacquired by the Corporation as of
the date of such determination.

 

  (c)   Attempted transfer. The shares are subject to forfeiture in the
discretion of the administrative authority if Grantee attempts to sell, assign,
transfer, pledge, or otherwise dispose of or encumber them during the applicable
restricted periods.

 

1



--------------------------------------------------------------------------------

7.   Taxes. Notwithstanding the restrictions on transfer that otherwise apply,
the Corporation in its sole discretion may withhold shares, either at the time
of issuance, at the time the applicable restricted periods expire, or at any
other time in order to satisfy any required withholding, social security, and
similar taxes and contributions (collectively, “required taxes”). Withheld
shares may be retained by the Corporation or sold on behalf of Grantee. If the
Corporation does not withhold shares to satisfy required taxes, in the
alternative the Corporation may require Grantee and Grantee will deposit with
the Corporation cash in an amount determined by the Corporation to be necessary
to satisfy required taxes. Notwithstanding any other provision of this
Agreement, the Corporation will be under no obligation to issue or deliver
shares to Grantee if Grantee fails timely to deposit such amount with the
Corporation. The Corporation in its sole discretion may also withhold any
required taxes from dividends paid on the restricted stock.

 

8.   Form of Shares. The shares will, upon issuance, be registered in the name
of Grantee. During the applicable restricted periods, however, the shares will
be held by or on behalf of the Corporation. Shares under restriction may be held
in certificated or book-entry form as the administrative authority determines.
Grantee agrees that the Corporation may give stop transfer instructions to its
transfer agent with respect to shares subject to restriction and that, during
the applicable restricted period, any restricted shares issued in certificated
form may bear an appropriate legend noting the restrictions, risk of forfeiture,
and requirements regarding withholding taxes. If and when the applicable
restricted period expires with respect to any issued shares, subject to
paragraph 7 the Corporation will deliver those shares promptly after such
expiration to or for the account of Grantee free of restriction, either in
certificated form or by book-entry transfer in accordance with the procedures of
the administrative authority in effect at the time.

 

9.   Shareholder Status. During the applicable restricted periods, Grantee will
have customary rights of a shareholder with respect to the shares registered in
Grantee’s name, including the rights to vote and to receive dividends on the
shares, subject to the restrictions on transfer and the possible events of
forfeiture provided in this Agreement. However, before the shares are registered
in Grantee’s name Grantee will not be a shareholder of the Corporation and will
not be entitled to dividends with respect to those shares.

 

10.   Change in Capitalization. If a stock split, stock dividend, or other
relevant change in capitalization of the Corporation occurs, any resulting new
shares or securities issued with respect to previously issued shares that are
still restricted under this Agreement will be delivered to and held by or on
behalf of the Corporation and will be subject to the same provisions,
restrictions, and requirements as those previously issued shares.

 

11.   Limits on the Corporation’s Obligations. Notwithstanding anything else
contained in this Agreement, under no circumstances will the Corporation be
required to issue or deliver any shares if doing so would violate any law or
listing requirement that the administrative authority determines to be
applicable, or if Grantee has failed to provide for required taxes pursuant to
paragraph 7.

 

12.   Receipt or Access to Program. Grantee acknowledges receipt of or access to
the full text of the Program.

 

13.   Appointment of Agent for Dividends. Grantee appoints the Corporation to be
Grantee’s agent to receive for Grantee dividends on shares while they are
subject to restriction under this Agreement. The Corporation will transmit such
dividends, net of required taxes pursuant to paragraph 7, to or for the account
of Grantee in such manner as the administrative authority determines.

 

14.   Electronic Delivery of Shareholder Communications. The Corporation’s proxy
statement, annual report, and other shareholder materials deliverable to Grantee
with respect to shares issued under this Agreement may be delivered to Grantee
electronically, unless Grantee specifically requests delivery in paper format.
Such electronic delivery may be accomplished by email transmission of the
materials, or by email notification to Grantee that the materials are available
at a specified website to which Grantee has access.

 

15.   Addresses for Communications. To facilitate communications regarding this
Agreement and electronic delivery of shareholder communications as provided in
paragraph 14, Grantee will provide Grantee’s current mailing and email addresses
on the signature page of this Agreement and agrees to notify the Corporation
promptly of changes in such information in the future. Communications to the
Corporation in connection with this Agreement should be directed to the
Incentive Processing Office at the address given on the signature page of this
Agreement, or to such other address as the Corporation may designate by further
notice to Grantee.

 

2



--------------------------------------------------------------------------------

16.   Transfer of Personal Data. The administration of the Program and this
Agreement involves the transfer of personal data about Grantee between and among
the Corporation, selected affiliates of the Corporation, and third-party service
providers. That data includes Grantee’s, age, contact information, work
location, employment status, tax status, and related information. Grantee
authorizes the transfer of that data.

 

17.   No Employment Contract or Entitlement to Future Awards. This Agreement is
not and does not imply a contract or assurance of employment and does not in any
way limit or restrict the ability of Grantee’s employer to terminate Grantee’s
employment. This Agreement does not entitle Grantee to any other or future
awards.

 

18.   Governing Law and Consent to Jurisdiction. This Agreement and the Program
are governed by the laws of the State of New York without regard to any conflict
of law rules. Any dispute arising out of or relating to this Agreement or the
Program may be resolved in any state or federal court located within Dallas
County, Texas, U.S.A. Grantee accepts that venue and submits to the personal
jurisdiction of any such court. Similarly, the Corporation accepts such venue
and submits to such jurisdiction.

 

19.   Entire Agreement. This Agreement constitutes the entire understanding
between Grantee and the Corporation with respect to the subject matter of this
Agreement.

 

3